DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: (line 1) “The apparatus of claim 2” should be changed to “The apparatus of claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgos et al. (2013/0025878) alone.
As concerns claim 1, Burgos shows an apparatus comprising: a bottom hole assembly (101) operable to be conveyed within a wellbore (380) extending into a subterranean formation from a wellsite surface (301) via coiled tubing (110), wherein the BHA is operable to receive a fluid pumped from the wellsite surface via the coiled tubing (Fig. 1 & 2), and wherein the BHA comprises: a fluid control tool (100) comprising a first fluid passage (200) extending longitudinally through the fluid control tool and a plurality of first fluid outlets (210) extending radially between the first fluid passage and the wellbore (Fig. 1 & 2), wherein the fluid control tool is selectively operable to: close the first fluid passage and open the plurality of first fluid outlets to pass the fluid into the wellbore via the plurality of first fluid outlets (Fig. 2; paragraph 0025-0030); and close the plurality of first fluid outlets and open the first fluid passage to pass the fluid through the first fluid passage (Fig. 2; paragraph 0025-0030).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fluid control tool of Burgos would have been operable to partially open and close the first fluid passage and the first fluid outlets to facilitate adjustable fluid control via the first fluid passage and the first fluid outlets based on the fact that each valve (225, 250) may be independently operated, such that both valves (225, 250) may be opened or closed at the same time (paragraph 0030).  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that partially opening and closing the first fluid passage and the first fluid outlets to facilitate adjustable fluid control via the first fluid passage and the first fluid outlets would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Burgos to obtain the invention as specified in the claim.
As concerns claim 3, Burgos discloses the claimed invention except for wherein the BHA further comprises a tractor operable to move the BHA along the wellbore coupled downhole from the fluid control tool, wherein the tractor comprises a second fluid passage fluidly connected with the first fluid passage.  The examiner takes official notice that it is old and well known in the art to use a tractor to move a BHA along a wellbore, as shown by Livescu et al. (2016/0069146), which is provided as evidence.  Livescu discloses wherein fluid is pumped down a coiled tubing string (7), as indicated by arrow (21), to actuate a tractor (30) to move a BHA (50) along a wellbore (Fig. 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a tractor in the bottom hole assembly of Burgos for the expected benefit of providing downhole positional control of the bottom hole assembly.  Thus, one of ordinary skill in the art would have recognized that using a tractor in the bottom hole assembly would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Burgos to obtain the invention as specified in the claim.
As concerns claim 4, Burgos shows wherein the BHA further comprises a fluid outlet sub (160) coupled downhole from the tractor and comprising a plurality of second fluid outlets fluidly connected with the first fluid passage and extending radially outward to fluidly connect the second fluid passage and the wellbore.
As concerns claim 5, Burgos shows wherein the BHA further comprises a bent sub (140, 150) coupled downhole from the fluid outlet sub and operable for steering the BHA.
As concerns claim 6, Burgos shows wherein the fluid control tool is actuated by a valve actuator (225, 250).
As concerns claim 7, Burgos shows wherein the valve actuator is an electric actuator (paragraph 0027).
As concerns claim 8, Burgos shows wherein the valve actuator is a hydraulic actuator (paragraph 0027).
As concerns claim 15, Burgos shows a method for accessing a wellbore in a multilateral system, comprising: providing a coiled tubing (110) and a control center (315) at a wellsite surface (301); conveying the coiled tubing and a bottom hole assembly (BHA) (101) from the surface into the wellbore to a target depth (Fig. 3), the BHA comprising an electrical circulation sub (ECS) (100) operable to allow fluid flow through the coiled tubing and through the BHA, to divert fluid flow from the coiled tubing out the BHA into the wellbore, or both (Fig. 2; paragraph 0025-0030); sending control signals from the control center to configure the ECS to permit the fluid to pass through the BHA when conveying (Fig. 2; paragraph 0025-0030); upon reaching a target depth, sending control signals from the control center to configure the ECS to divert the fluid from the ECS and into the wellbore (Fig. 2; paragraph 0025-0030); and performing a wellbore operation with the fluid, thereby controlling the flow of the fluid through the BHA (Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the ECS of Burgos would have been operable to provide adjustable flow through the BHA to the tractor based on the fact that each valve (225, 250) may be independently operated, such that both valves (225, 250) may be opened or closed at the same time (paragraph 0030).  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that providing adjustable flow through the BHA to the tractor would have provided predictable results and a reasonable expectation of success.  Burgos discloses the claimed invention except for a tractor for conveying the BHA and the coiled tubing through the wellbore.  The examiner takes official notice that it is old and well known in the art to use a tractor to move a BHA along a wellbore, as shown by Livescu et al. (2016/0069146), which is provided as evidence.  Livescu discloses wherein fluid is pumped down a coiled tubing string (7), as indicated by arrow (21), to actuate a tractor (30) to move a BHA (50) along a wellbore (Fig. 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a tractor in the bottom hole assembly of Burgos for the expected benefit of providing downhole positional control of the bottom hole assembly.  Thus, one of ordinary skill in the art would have recognized that using a tractor in the bottom hole assembly would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Burgos to obtain the invention as specified in the claim.
As concerns claim 19, Burgos shows wherein performing comprises performing a stimulation treatment (Fig. 5).
As concerns claim 20, Burgos shows wherein performing comprises performing an acidizing treatment (claim 16).
Allowable Subject Matter
Claims 9-14 are allowed over the prior art of record.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 02/22/2022, with respect to claims 1, 3-8, 15, 19 and 20 have been considered but are moot.  Applicant’s arguments regarding Burgos are noted, but the elements are shown above in the rejection.
Applicant’s arguments, filed 02/22/2022, with respect to the prior art rejection of claims 9-14 and 16-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679